Citation Nr: 0705965	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for disability of the 
lumbar spine.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) as secondary to disability of the 
lumbar spine.

3.  Entitlement to service connection for disability of the 
stomach as secondary to disability of the lumbar spine.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served in the Army National Guard from October 
1965 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the RO.  In his 
substantive appeal, dated in February 2005, the appellant 
made it clear that he was seeking service connection for GERD 
and disability of the stomach, not on a "direct" basis, but 
rather as secondary to disability of the lumbar spine.  
Consequently, the issues presented for appeal have been 
characterized as set forth above, on the title page.

This case was previously before the Board in December 2005, 
when it was remanded in order to afford the appellant a 
hearing before a Veterans Law Judge at the RO.  The hearing 
was held in May 2006.

The Board's present decision is limited to the matter of the 
appellant's entitlement to service connection for disability 
of the lumbar spine.  For the reasons set forth below, the 
remaining issues on appeal are being REMANDED for additional 
development.


FINDING OF FACT

The appellant has post-operative degenerative disc disease 
and osteoarthritis of the lumbar spine that can be attributed 
to an injury he sustained in the line of duty in the Army 
National Guard.


CONCLUSION OF LAW

A disability of the lumbar spine, diagnosed as degenerative 
disc disease and osteoarthritis, was incurred in service.  
38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks to establish service connection for 
disability of the lumbar spine.  He maintains that his 
current difficulties can be attributed to an injury he 
sustained in an in-service motor vehicle accident in 1966.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military, naval, or air service or, if 
pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 101(24), 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  Generally, in order to prove service connection, 
there must be (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus, or 
link, between the current disability and the in-service 
disease or injury.  See, e.g., Pond v. West, 12 Vet. App. 
341, 346 (1999).

In the present case, a VA examination report, dated in May 
2005, shows that the appellant has a current disability of 
the lumbar spine; specifically, post-operative degenerative 
disc disease and osteoarthritis.  The evidence also shows 
that the appellant was involved in a motor vehicle accident 
while on duty in the Army National Guard in June 1966.  The 
only question that remains, in terms of establishing service 
connection, is whether there is a nexus, or link, between the 
current disability and the accident that occurred in service.

In this regard, the Board notes that the appellant's service 
records show that he complained of back pain immediately 
after the in-service accident.  Following a series of 
hospitalizations, it was determined that there was no 
objective evidence of disease or injury.  Nevertheless, he 
was discharged from service by reason of physical disability, 
due to continuing complaints of pain.  In 1994, he underwent 
two surgeries for a herniated disc.  In May 2005, a VA 
examiner stated that, because of inadequate evidence of 
treatment for the period 1967 to 1994, he could not answer 
the question whether the accident in 1966 caused the disc 
herniation in 1994.  In May 2006, however, the surgeon who 
performed the 1994 procedures, R. Hunt Bobo, M.D., opined, in 
pertinent part:

[The appellant] has been my patient since 
9/26/94.  On the initial encounter he 
reported back trouble beginning with a back 
injury from a truck wreck in the National 
Guard in 1966. . . .  I have reviewed the 
record from his time with the military.  [A 
Major] noted [the appellant] to report a back 
injury immediately after the wreck.  He was 
noted to complain of low back and left leg 
pain requiring hospitalization in the 1967 
records. . . .  No objective finding of back 
injury was reported in the documents but 
abnormal posture and gait were noted.  No 
myelogram was done and CT and MRI scan were 
not available, hence disc herniation could 
not be diagnosed.  In my opinion the initial 
insult to [the appellant's] back was the 
truck wreck in 1966 while on active duty.  
The current left leg pain and low back pain 
can trace their origin to this wreck.

In light of the foregoing, the Board finds that the evidence 
supports the appellant's claim for service connection for 
disability of the lumbar spine.  The record contains 
competent evidence of both a current disability and an injury 
in service.  The record also contains sworn testimony from 
the appellant that he continued to experience, and seek 
treatment for, low back difficulties in the years after his 
release from the National Guard.  Although one examiner 
indicated that an opinion as to nexus could not be offered 
without resort to speculation, the appellant's treating 
surgeon, Dr. Bobo, has opined that the appellant's current 
disability can, in fact, be traced to the accident that 
occurred in service.  It appears that Dr. Bobo based his 
opinion on a review of the appellant's service records.  He 
also provided a rationale for his conclusion.  Under the 
circumstances, the Board is persuaded that the appellant's 
disability was service incurred.  The evidence, at a minimum, 
gives rise to a reasonable doubt on the question.  38 C.F.R. 
§ 3.102 (2006).  Service connection for post-operative 
degenerative disc disease and osteoarthritis of the lumbar 
spine is therefore granted.

Because the Board is granting this claim, there is no need to 
engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), have been satisfied with respect to the 
question of service connection.  That matter is moot.


ORDER

Service connection is granted for post-operative degenerative 
disc disease and osteoarthritis of the lumbar spine.


REMAND

As noted previously, it is the appellant's contention that he 
suffers from GERD and disability of the stomach secondary to 
disability of his lumbar spine.  See Introduction, supra.  
More specifically, he contends that the conditions are 
secondary to medications he takes for relief of back pain.  
Because service connection for low back disability has now 
been established, the Board finds it necessary to obtain a 
medical examination and opinion with respect to questions of 
secondary service connection.  A remand is required.  
38 C.F.R. § 19.9 (2006).

When the appellant filed his original application for 
benefits in November 2003, he reported that he was receiving 
current treatment for low back disability at a medical 
facility located at Camp Shelby.  Thus far, it does not 
appear that any effort has been made to obtain post-service 
records of treatment from that facility.  This needs to be 
developed.

During a hearing held before the undersigned in May 2006, the 
appellant testified that he had been receiving treatment at 
the VA Medical Center (VAMC) in Jackson, Mississippi for 
approximately four years.  Presently, although his claims 
file contains records of treatment from that facility-
including records dated in January 2004, and from January 
2005 to March 2006-it is not entirely clear that all of the 
relevant records have been procured.  This should also be 
investigated.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA is charged with constructive notice 
of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain copies of all relevant records of 
the appellant's post-service treatment at 
Camp Shelby.  The evidence obtained should 
be associated with the claims file.

2.  Obtain copies of all relevant records of 
the appellant's treatment at the VAMC in 
Jackson, Mississippi, including any relevant 
records dated prior to January 2004, between 
January 2004 and January 2005, and after 
March 2006.  The evidence obtained should be 
associated with the claims file.

3.  After the foregoing development has been 
completed, schedule the appellant for an 
examination of his gastroesophageal tract.  
After examining the appellant, reviewing his 
claims file, and conducting any testing 
deemed necessary, the examiner should offer 
an opinion as to whether the appellant 
suffers from GERD or any stomach disability.  
Any diagnosed GERD or stomach disability 
should be specifically identified, and the 
examiner should offer an opinion, with 
respect to each such malady, as to whether 
it is at least as likely as not (i.e., 
whether it is 50 percent or more probable) 
that the identified malady has been caused 
by, or chronically or permanently worsened 
by, the appellant's service-connected low 
back disability, including any medications 
he has taken for relief of back pain.  A 
complete rationale should be provided.

4.  Thereafter, take adjudicatory action on 
the claims for secondary service connection 
for GERD and disability of the stomach.  If 
any benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the appellant and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, the current 
version of 38 C.F.R. § 3.310.  71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


